Contrary to the appellant’s contention, the Family Court’s determination that she neglected the subject children is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [A]; Matter of Albert Francis B., 66 AD3d 769 [2009]).
The orders of protection expired by their own terms on July 19, 2011, and the determination of the appeals from those orders would, under the facts of this case, have no direct effect upon the parties (see Matter of Brittany C. [Linda C.], 67 AD3d 788 [2009]; Matter of Edelyn S., 62 AD3d 713, 713-714 [2009]). Accordingly, the appeals from the orders of protection must be dismissed as academic.
The appellant’s remaining contentions are without merit. Mastro, A.P.J., Skelos, Florio and Hall, JJ., concur.